Notice of Allowance
This notice of allowance is identical to that of 12/08/2021, with the exception that the IDS of 02/17/2022 has been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 12/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10871314 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not disclose the following: a reversing valve disposed along the refrigerant circuit of a heat pump system, the reversing valve including a first port configured to receive the refrigerant from the desuperheater bypass circuit and/or from the desuperheater heat exchanger, a second port connected to the inlet suction port of the variable speed compressor, a third port connected to the refrigerant-to-air heat exchanger, and a fourth port connected to the refrigerant-to-liquid heat 

The closest prior art of record, Bourne (US 4693089 A), discloses a heat pump system for conditioning air in a space, comprising a compressor 10 configured to circulate a refrigerant through a refrigerant circuit, the compressor having a discharge outlet port and an inlet suction port; a refrigerant-to-liquid heat exchanger  51 configured to operable as either a condenser or an evaporator to exchange heat between the refrigerant and a heat exchange liquid (see col. 5, L46-47 & col. 6, L44-50. HE 51 exchanges heat between the refrigerant and water in liquid in tank 50); a refrigerant-to-air heat exchanger 40 configured to operable as either a condenser or an evaporator to exchange heat between the refrigerant and the air (see col. 5, L60-63 and col. 6, L42-45); a bi-directional expansion valve #45 (col. 5, L 54-57) disposed on the refrigerant circuit and positioned between the refrigerant-to-liquid heat exchanger and the refrigerant-to-air heat exchanger (see Fig. 1 and col. 5, L 30-65: in the heating mode described herein, refrigerant flows from #51 through #45 to #40); a desuperheater heat exchanger 21 configured to operate as a condenser to exchange heat between the refrigerant and water to heat the water (see col. 6, L 65-68); a 3-way valve (valve 22, Fig. 1) disposed along the refrigerant circuit between the compressor and the desuperheater heat exchanger (col. 4, lines 7-18), wherein the 3- way valve is connected to a desuperheater bypass circuit #24 to permit the refrigerant to bypass the desuperheater heat exchanger (see Fig. 1, col. 10, L 43-51), wherein the 3- way valve is configured to selectively direct the refrigerant from the compressor to either the desuperheater heat exchanger or the desuperheater bypass circuit (col. 10, L 43-51); a reversing valve #30 disposed along the refrigerant circuit (see Fig. 1), .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763